Citation Nr: 1635586	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  15-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 12, 2014, for the grant of entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

2.  Entitlement to a higher level of SMC.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from December 1959 to July 1970.  The Veteran died in January 2016.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran initially filed the claim but died in January 2016, during the pendency of this appeal.  The appellant is his surviving spouse; she has been substituted as the claimant for the purpose of processing these claims to completion.  See June 2016 letter from RO.  

The issue of entitlement to a higher level of SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A claim for a higher level of SMC was received on November 30, 2011.

2.  The claim was denied in a September 2013 RO rating decision and timely appealed.

3.  New and material evidence was received prior to the expiration of the appeal period and SMC based on the need for aid and attendance was subsequently granted based upon this evidence.

4.  Evidence of record indicates that the Veteran was in need of aid and attendance at least as early as November 30, 2011, however, evidence of record, dated in the year prior to November 30, 2011, does not reveal a need of aid and attendance.


CONCLUSION OF LAW

The criteria for an effective date of November 30, 2011, for the grant of SMC based upon the need for aid and attendance have been met.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Earlier Effective Date

The appellant seeks an earlier effective date for the grant of SMC based upon the need for aid and attendance.

Generally, a specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  In addition, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

The effective date of an award of benefits based on an original claim, a claim after final allowance, or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With respect to an SMC claim, the effective date is governed by the increased rating provisions. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §§ 3.400 (o), 3.401(a).  The effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within year from such date, and otherwise the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2).  

With respect to the specific requirements for an award of SMC, a Veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet, or is permanently bedridden, or so helpless as to be in need of regular aid and attendance, shall receive SMC under the provisions of 38 U.S.C. § 1114 (l).  See 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. §§ 3.351 (c)(3), 3.352(a).  For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a).

In this case the record reflects that a claim for a higher level of SMC was received on November 30, 2011.  The claim was denied by the RO in a September 2013 rating decision.  The Veteran filed a timely Notice of Disagreement of this issue in June 2014.

In a statement received in January 2015, but dated in June 2014, the Veteran's representative stated: "Please withdraw[ ] the issue of Aid and Attendance and reconsider your previous decision dated September [ ], 2013, based on VA form 21-2680 submitted within one year of the rating decision." (emphasis in original).  The letter writer referred to a memorandum dated August 29, 2014.

In August 2014 the Veteran's representative submitted an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance examination form (VA Form 21-2680).  The Veteran was noted to be diagnosed as right eye blind, diabetic retinopathy, neuropathy, chronic obstructive pulmonary disorder, renal transplant, atrial fibrillation, and congestive heart failure.  The Veteran's activities and functions were restricted by his visual, arthritis, neuropathy, and ataxia disabilities.  He was not bed ridden.  He could feed himself and could make very simple items of food.  He could not do a meal from scratch or do the preparation work.  He could not wash all parts of his body.  He was legally blind with a corrected vision of 20/200 in the left eye and could only count fingers with the right eye.  He did not need nursing care because he had his wife to help him.  Without his wife he would need nursing care.  He needed assistance with medication management because of vision problems and limited memory.  He had the ability to manage his financial affairs.  He was on 2 liters of oxygen and was short of breath with minimal exertion.  He could not button cloths or open a bottle of water.  He had atrophy of all muscle groups, lack of sensation, and gait was abnormal and slow.  He had poor balance, bruising, and memory is an issue.  The provider reported that he could not care for himself and needed 24 hour assistance from his wife.  He required help to leave the premises to drive. 

Based upon the August 2014 submission the RO granted entitlement to SMC based upon the need for aid and attendance, initially effective January 13, 2015, the date of the request for reconsideration, later revised to August 12, 2014, the date of the examination report submitted by the Veteran's representative.  See June 2015 rating decisions.  

In a June 2015 notice letter VA informed the appellant and her representative that the appeal was closed and the issue was reopened.

In e-mail correspondence associated with the claims file, the appellant's representative argued that the statement submitted in January 2015 asked that the appeal be withdrawn and that the RO reconsider the evidence submitted within one year of the decision; specifically the examination report submitted in August 2014.  It was argued that this was not a request to have the claim reopened.  It was further argued that the initial date of the claim, November 30, 2011, was the proper effective date.

A VA treatment note dated in March 2010 indicates that the Veteran was legally blind.  Treatment note dated in October 2011 indicates that the Veteran's wife was given the instructions regarding reducing his dose of simvastatin.

As of November 2011, the Veteran was in receipt of service-connected benefits for coronary artery disease status post coronary artery bypass graft and myocardial infarction with hypertension; decreased visual acuity with decreased visual fields due to diabetic retinopathy associated with diabetes mellitus; diabetes mellitus; peripheral neuropathy of the right and left hands associated with diabetes mellitus; diabetic neuropathy status post kidney transplant associated with diabetic neuropathy; autonomic neuropathy of the stomach associated with diabetic neuropathy; peripheral neuropathy of the right and left legs associated with diabetes mellitus; residuals of a head injury; and residuals of a fracture of the right ring finger.  His combined rating was 100 percent. 

Entitlement to an effective date of November 30, 2011, and no earlier, for the grant of SMC based on the need for aid and attendance is warranted.  The Veteran filed his claim for a higher level of SMC on November 30, 2011, and timely appealed the September 2013 RO rating decision denying the claim.  Although, thereafter a statement submitted by the Veteran's representative indicated that the Veteran wished to withdraw the appeal, the statement also indicates that reconsideration based upon evidence submitted within one year of the rating decision was desired.  First, the Board notes that this purported withdrawal is not knowing and voluntary as it appears to ask for additional consideration.  Second, relevant evidence received within one year of a rating decision is to be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  Here, the new evidence was received within the appeal period and is material as it was the evidence relied upon in ultimately granting entitlement to SMC based upon the need for aid and attendance.  Thus, the subsequent rating decision, interpreting the issue as a reopened claim, represented a readjudication with consideration of the new and material evidence and the date of claim was November 30, 2011.  

Prior to November 30, 2011, there is no evidence indicating that the Veteran required the aid and attendance of another person.  Although from the date of the claim up to the date of the evaluation upon which the claim was substantiated reveals VA examinations and treatment, these examinations and treatment do not discuss whether the Veteran was in need of aid and attendance of another person.  The evaluation dated in August 2014 does not reveal when the Veteran began to need the aid and attendance of another person.  However, records reveal that the Veteran left employment in May 2011 and a statement from the appellant indicate that she cared for him on a daily basis since 1998.  Affording the benefit of the doubt, the Veteran was in need of aid and attendance of another person for the entire period on appeal.

Therefore, an effective date of November 30, 2011, and no earlier, is granted for the award of SMC on the basis of the need for aid and attendance.


ORDER

An effective date of November 30, 2011, and no earlier, for the grant of SMC based on the need for aid and attendance, is granted.


REMAND

Review of the claims file reveals that the Veteran's terminal treatment records have not been obtained and associated with the claims file.  Thus, the claim for a higher level of SMC must be remanded for attempts to obtain and associate these records with the claims file.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file the Veteran's terminal treatment records.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


